El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Contra los abogados de epígrafe, el Colegio de Abogados de Puerto Rico, en varias ocasiones, ha gestionado infruc-tuosamente su comparecencia ante la Comisión de Ética para conocer y dilucidar los méritos de unas quejas.
I
Esta gestión la realiza el Colegio de Abogados en virtud de lo dispuesto en el Art. 3, inciso (g), de la Ley Orgánica, Ley Núm. 43 de 4 de mayo de 1932, según enmendada, que le encomienda:
“. . . recibir e investigar las quejas que se formulen respecto a la conducta de los miembros en ejercicio de la profesión, pudiendo remitirlas a la Junta de Directores para que actúen, y después de una vista preliminar, en la que se dará oportunidad al interesado, si encontrara causa fundada instituir el correspon-diente procedimiento de desaforo ante la Corte Suprema de Puerto Rico. Nada de lo dispuesto en este apartado se entenderá en el sentido de limitar o alterar la facultad del Procurador General de Puerto Rico para iniciar por su propia cuenta estos procedimientos.” 4 L.P.R.A. see. 773 (g).
Ante nos el Colegio alega que los abogados “incumplie-ron en su deber de estar prestos a afrontar cualquier procedimiento de desaforo, al no comparecer, ni ofrecer excusa que justificara su incomparecencia a las vistas ante la Comisión de Ética del Colegio de Abogados. Esta conducta entendemos que de por sí es una conducta impropia y viola los Cánones de Ética Profesional; constituyendo, una falta de respeto a la Comisión de Ética y al Colegio de Abogados de Puerto Rico”.
En apoyo de esta contención, cita nuestros pronuncia-mientos expuestos en In re Díaz García, 104 D.P.R. 171, 174 (1975), en el sentido de que los abogados tenemos el deber de “estar presto[s] a afrontar [cualquier] procedi-miento de desaforo sin ulteriores dilaciones innecesarias”; *874y, además, el exhordio contenido en el Preámbulo de los Cánones de Ética de que todo abogado “esté consciente de la importancia de evitar aun la apariencia de conducta impropia” y “tenga un compromiso solemne e inquebran-table, no sólo de conducir su propia persona de acuerdo con los anteriores principios y los que siguen, sino también de velar porque la conducta de sus compañeros de pro-fesión se rija igualmente por dichas exigencias”. Final-mente, el Colegio reclama que la indebida conducta de los querellados es injustificada e impropia y constituye una violación a los Cánones de Ética Profesional, una falta de respeto a la Comisión de Ética, al Colegio de Abogados de Puerto Rico y a los principios rectores de nuestra profesión.
II
Para el mejor entendimiento de la dimensión de este asunto debemos tener presente varios aspectos: primera-mente, para la ordenación de las labores de la Comisión de Ética, la Junta de Gobierno del Colegio adoptó el 17 de enero de 1970, el Reglamento que rige el procedimiento a seguirse sobre el trámite de querellas. En lo pertinente reza:
“1. Toda querella deberá presentarse en cualquier forma pero por escrito y deberá exponer hechos suficientes que constituyan, prima facie, una violación a algún canon de ética profesional.
2. Cuando el querellante fuere un abogado, señalará el canon o los cánones de ética que se alegan violados.
3. Cuando la Comisión considere que una querella expone una conducta profesional que podría constituir una violación a algún canon de ética, el Secretario remitirá copia de la misma al colegiado querellado dándole un término de veinte (20) días a partir de la fecha de su notificación para que, de desearlo el querellado exponga lo que estime pertinente en cuanto a los hechos envueltos en la querella.
4. Copia de la contestación del querellado le será notificada por la Comisión al querellante, quien tendrá un término de diez *875(10) días a partir de la fecha de su notificación para aclarar, aceptar o negar cualquier hecho nuevo que contenga la misma. La Comisión no considerará hechos nuevos alegados en la réplica.
5. Si el querellado no contestare dentro del término concedídole, la Comisión determinará la conveniencia de someter un informe a la Junta de Gobierno del Colegio de Abogados conteniendo las observaciones y recomendaciones que crea pertinentes al caso.
6. Una vez recibida la contestación del querellado y el segundo escrito del querellante, la Comisión determinará si procede o no oír las partes, bien ante la Comisión en pleno, ante una subcomisión, o ante un solo miembro actuando como examinador. Tanto la subcomisión como el examinador deberán rendir un informe a la Comisión sobre sus conclusiones luego de oídas las partes. En las vistas que se celebren no serán de rigurosa aplicación las Reglas de Evidencia que se aplican en los tribunales de Puerto Rico. Dichas vistas serán de carácter privado, salvo aquellas que por disposición expresa de la Junta de Gobierno o a petición del querellado deban ser de carácter público.” (Art. V, énfasis suplido.)
Observamos, pues, que el proceso para atender las quejas no contempla una comparecencia compulsoria de parte del abogado concernido. Por el contrario, el lenguaje utilizado refleja indubitadamente que tal comparecencia está concebida en términos opcionales, a saber, “de desearlo el querellado”.
Consciente de esta limitación, la Comisión, en su comunicación a todos los abogados involucrados, consignó que el plazo concedido para comparecer en cada caso, sería “impro-rrogable”. Además indicó:
“Le apercibimos que esta Comisión ha resuelto, por unani-midad, que independientemente de la conducta profesional que motivó la querella, su reiterado y obstinado comportamiento ignorando la autoridad de esta Comisión de Ética, representa de por sí una violación a los Cánones de Ética Profesional y por ende nos proponemos hacer buena la confianza que este Colegio de Abogados ha depositado en nosotros como custodios de la Ética de todos los abogados. . . .”
*876I — I
Aunque la ley orgánica del Colegio de Abogados, antes citada, le faculta adoptar reglas de conducta profesional, no debemos olvidar que dicho estatuto reconoce el carácter exclusivo y eminentemente judicial que sobre dicha materia posee este foro al disponer expresamente que tales cánones regirán “con la aprobación del Tribunal Supremo”. En In re Vélez, 103 D.P.R. 590, 597 (1975), caracterizamos esta función como “indelegable”, y en In re Bosch, 65 D.P.R. 248, 251 (1945), advertimos que de nuestras decisiones no podía inferirse que habíamos “cedido al Colegio el control de los miembros de nuestro foro”. También hemos de reconocer que en In re Díaz García, supra, significamos el deber del abogado de afrontar sin dilaciones “[cualquier] procedimiento de desaforo”, inyectán-dole contenido ético adicional a la visión del profesionál jurídico.
IV
La dificultad de la posición del Colegio en que consideremos la incomparecencia de los abogados de epígrafe como “una violación a los Cánones de Ética Profesional” sujeta a una inmediata sanción disciplinaria es que el reglamento vigente que rige a la Comisión, no visualiza la asistencia con carácter obligatorio, sino de índole voluntaria, “de desearlo el querellado”. En este aspecto, no habiéndose enmendado expresamente dicho Reglamento para exigir la comparecencia personal o escrita del abogado objeto de la queja — según el deber impuesto en In re Díaz García para querellas en proceso ante este Tribunal — ello representaría una acción drástica. Procede que nos abstengamos en esta etapa de los procedimientos de imponer medidas correctivas. Basta por el momento el ejercicio de nuestra jurisdicción con una orden dirigida a los abogados de epígrafe, para que dentro del *877término de 45 días procedan a comparecer por escrito o personalmente ante la Comisión de Ética del Colegio de Abogados. Entendemos que, transcurrido dicho término, la institución queda en libertad de pasar juicio sobre si existe “causa fundada [para] instituir el correspondiente procedimiento disciplinario ante este Tribunal con o sin el beneficio de dicha comparecencia”.

Se dictará sentencia al efecto.

El Juez Asociado Señor Martín emitió opinión disi-dente.
—O—